DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0209653 A1 to Herbert et al. (hereinafter “Herbert”) in view of US 2014/0039579 A1 to Maschiach et al. (hereinafter “Maschiach”) in view of US 8,364,269 to Imran (hereinafter “Imran”) in view of US 2006/0199560 A1 to Crivelli (hereinafter “Crivelli”).
	Regarding Claims 1 and 5, Herbert teaches an implantable apparatus (20) for stimulating tissue, comprising: 
an implantable coil (33; see Para. 54; also see “secondary coil” in Para. [0056]); 
a power circuit and stimulator module (see FIG. 2), wherein the power circuit and stimulator module is configured to produce a constant voltage stimulus (see generally Paras. [0050], [0055] and [0058]; additionally, Herbert’s device is fully capable of producing a constant voltage stimulus); 
stimulus electrodes connected to the power circuit and stimulator module, wherein said stimulus electrodes are configured to perform bipolar electrical stimulation using the voltage stimulus produced by the power circuit and stimulator module (see e.g. “electrodes are thereby placed in contact with tissue at the target location to deliver the electrical stimulation waveform to patient 12” in Para. [0041] and “delivers electrical stimulation to a target location within the gastrointestinal tract, such as the esophagus 14, stomach 16, small intestine 18, or colon (not shown)” in Para. [0040]); 
a reverse telemetry module (32) connected to the implantable coil; 
wherein the implantable coil is configured to couple to the external device through a wireless inductive coupling allowing the external device to control the one or more stimulation parameters when applying the voltage stimulus by the implantable apparatus at a treatment location in a body tissue through the stimulus electrodes (see Paras. 50 and 53-56); 

	Herbert fails to teach:
	(1) that the power circuit and stimulator module comprises a half-wave rectifier configured to convert an induced AC voltage on the implantable coil into a DC voltage, and one or more stimulation parameters being frequency, pulse width or intensity are determined by a power signal received at said implantable coil from an external device;
	(2) a sensor connected to the reverse telemetry module; at least one recording electrode connected to the sensor; wherein the sensor is configured to measure one or more of one or more of the intensity of the applied voltage stimulus and a physiological signal received from the body tissue for transmission as measurements by the reverse telemetry module to the external device;
	(3) a constant voltage stimulus (although Herbert is considered to meet this limitation as discussed above).

	Concerning (1) above, as noted previously, Herbert does teach an inductive coupling between the external stimulator and disposable implant for powering and controlling the implant (see Paras. 50 and 53-56). Another reference, Maschiach, teaches a similar implantable stimulator including applying the stimulation in response to retrieving an induced AC voltage from an implant coil and converting it to a DC voltage (see e.g. Paras. 149-150) for bipolar electrical stimulation through electrodes (see e.g. Paras. 149-150), wherein stimulation parameter(s) such as pulse width and/or duration are determined by the level of induced AC voltage at the implanted coil (see e.g. Paras. 152, 171), and including a half-wave rectifier to convert AC to DC (see e.g. Para. 150: “The AC to DC converter may include any suitable converter known to those skilled in the art. For example, in some embodiments the AC-DC converter may include rectification circuit components including, for example, diode 156 and appropriate capacitors and resistors”; also see Para. 242 which clarifies that it is a half-wave rectifier). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to further modify Herbert to apply the stimulation in response to retrieving an induced AC voltage from an implant coil and converting it to a DC voltage for bipolar electrical stimulation through electrodes, wherein stimulation parameter(s) (such as pulse width and/or frequency) are determined by the level of induced AC voltage at the implanted coil, and including an appropriate half-wave rectifier for converting AC to DC, as taught by Maschiach, because doing so would merely require adapting a known wireless configuration from one known implantable stimulator into another similar stimulator to achieve similar and predictable results, and/or because Maschiach’s disclosure provides further detail as to how to achieve the wireless power and control described in Herbert.
	Concerning (2) above, another reference, Imran, teaches a similar GI stimulator (see title, abstract) including one or more recording electrodes which record data after the stimulus (see e.g. “… in response to stimulation pulses, the effectiveness of the stimulation pulses may be monitored  …” in Col. 4 lines 25-27; also see “… recorded by sensors 18a-c, 19, 24a, 24, 25, 26, or electrodes 14, 15; 16,17 … Sensed data acquired from the sensors or electrodes …” in Col. 10 line 41-Col. 11 line 9) which transmit physiological data, including smooth muscle activity in the GI tract, to an external controller (see, e.g. “For example, various sensed data such as motion, transmitted or reflected light parameters, pressure, pH, temperature, local muscle contraction, strain, impedance, electrical activity (EMG) etc., may be delivered via a modulated signal through the telemetry coil 45” in Col. 10 lines 19-23, and “The telemetry coil 75 also receives information transmitted via RF signal from telemetry coil 45 on the stimulator 10 such as various sensed data, e.g., temperature, pressure, pH, impedance of the stomach or of its contents, optical characteristics of stomach contents, motion data, electrical activity (EMG), etc.” in Col. 12 lines 41-46). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to further modify Herbert to further include one or more physiological sensing electrodes for sensing smooth muscle activity in the implanted device and to transmit the collected physiological data to the external controller/stimulator, as taught by Imran, because it would enhance the device by allowing various relevant physiological data of the patient to be monitored.
	Concerning (3) above, concerning the “constant voltage stimulus,” Herbert teaches a fixed voltage supply in Para. [0055] and doesn’t otherwise teach that voltage of the stimulus would be variable. Nevertheless, in the interest of being thorough, Crivelli teaches a similar invention utilizing a modulated power signal sent from an external device to an implanted device (see abstract, FIG. 2) in which a constant voltage is supplied regardless of whatever data is transmitted so that the implanted device always receives the current voltage supply (see Abstract, Para. [0018], Claims 6 and 14). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Herbert in view of Imran in view of Maschiach in view of Ozawa (or, alternatively, Herbert in view of Imran in view of Maschiach in view of Ozawa in view of Huston) to provide a modulated signal which always comprises a constant voltage stimulus signal, as taught by Crivelli, because it would allow different data to be transmitted while maintaining the correct voltage supply, thereby ensuring proper and safe operation of the implanted device at all times.

	Regarding Claim 6, see “delivers electrical stimulation to a target location within the gastrointestinal tract, such as the esophagus 14, stomach 16, small intestine 18, or colon (not shown)” in Para. [0040]; see “post-operative ileus” in Para. [0058] and [0096] and claims 21, 36, 52; see “treatment of post-operative ileus” in Para. [0060] of Herbert.

	Regarding Claims 7-10, Herbert further teaches wherein installing a disposable implant comprises anchoring the disposable implant to the treatment location with a biodegradable suture or biodegradable glue (see Paras. [0043]-[0049]); and 
wherein the disposable implant is configured to be expelled through the GI tract after degradation of the biodegradable sutures or biodegradable glue (see Para. [0047]);
	Additionally, see “delivers electrical stimulation to a target location within the gastrointestinal tract, such as the esophagus 14, stomach 16, small intestine 18, or colon (not shown)” in Para. [0040]; see “post-operative ileus” in Para. [0058] and [0096] and claims 21, 36, 52; see “treatment of post-operative ileus” in Para. [0060] of Herbert.

	Regarding Claim 11, Herbert’s device is small enough to be surgically implanted (Herbert specifically teaches a device which is small enough for non-surgical deployment, which necessarily means it could be deployed surgically if desired). Additionally, as noted above, Herbert teaches in Para. 47 that the device can be expelled naturally. 

	Regarding Claim 12, see “circuit” in Paras. 54-57 and 74-75 of Herbert.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert in view of Maschiach in view of Imran in view of Crivelli as applied to claim 1 above, and further in view of US 2013/0096651 A1 to Ozawa et al. (hereinafter “Ozawa”).
	Regarding Claims 2-4, Herbert as modified above fails to specifically teach sending the measurements to the external device through the wireless inductive coupling wherein the reverse telemetry module is configured to transmit the measurements by load shift keying that shorts the implantable coil when a bit 1 is to be transmitted and drops the amplitude of a voltage induced on the implantable coil when a bit 0 is to be transmitted, wherein the reverse telemetry module is configured to insert the bit to be transmitted at the end of the power signal. Another reference, Ozawa, teaches a similar implantable stimulator in which data may be sent back wirelessly from the implant as a modulated power signal to the external device via the known process of load-shift keying (LSK) in which the amplitude of induced voltage is either increased (by shorting the coil) or dropped to indicate different bits of information throughout the power signal (see Paras. 10-11 and FIG. 3). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to further modify Herbert in view of Maschiach in view of Imran in view of Crivelli to send/receive the information using a modulated power signal by creating a drop in amplitude of the induced voltage on the implanted coil from the disposable implant, wherein the recorded physiological information is received through the wireless inductive coupling using load-shift keying shorting the coil when a first bit is transmitted, wherein a second bit of said recorded physiological information is recognized as a drop in amplitude of induced voltage, as taught in Ozawa, because Ozawa teaches that this is a known methodology for effectively sending back data from an implanted device using minimal telemetry components, and/or because it would merely involve adapting a known wireless data transfer solution from one known implantable stimulator into a similar device to achieve only predictable results.

Conclusion
This is a continuation of applicant's earlier Application No. 15/990,753.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792